Citation Nr: 0809781	
Decision Date: 03/24/08    Archive Date: 04/09/08

DOCKET NO.  03-32 567	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Whether new and material evidence has been received in 
order to reopen a claim for entitlement to service connection 
for bilateral hearing loss.

2.  Entitlement to service connection for bilateral hearing 
loss.

3.  Entitlement to service connection for peripheral 
neuropathy.


REPRESENTATION

Appellant represented by:	Peter J. Meadows, Attorney at 
Law


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel



INTRODUCTION

The veteran had active military service from September 1965 
to September 1969.  Service personnel records in the 
veteran's claims file verify his status as a combat veteran, 
specifically his receipt of the Combat Action Ribbon.  See 38 
U.S.C.A. § 1154(b) (West 2002).

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 2003 rating decision by the Columbia, 
South Carolina, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied entitlement to service 
connection for peripheral neuropathy and confirmed a previous 
denial of service connection for bilateral hearing loss.

In February 2004, the veteran had an informal conference with 
a Decision Review Officer (DRO) at the RO.

In a March 2005 decision, the Board reopened the veteran's 
claim for entitlement to service connection for bilateral 
hearing loss and then denied service connection for bilateral 
hearing loss as well as peripheral neuropathy.

The appellant appealed the March 2005 Board decision to the 
United States Court of Appeals for Veterans Claims (Court).  
A Joint Motion for Remand was filed in December 2005.  In a 
January 2006 Order, the Court vacated the March 2005 Board 
decision and remanded these matters to the Board for 
readjudication.  Thereafter, in June 2006, the Board remanded 
these matters to the RO via the Appeals Management Center 
(AMC) for additional development.

After completing the requested actions, the RO continued the 
denials of service connection for the veteran's claimed 
hearing loss and peripheral neuropathy disabilities (as 
reflected in the November 2007 supplemental SOC (SSOC)), and 
returned the case to the Board for further appellate 
consideration.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate each claim on appeal has been accomplished.

2.  In a January 1987 rating decision, the RO denied the 
veteran's claim for service connection for hearing loss; 
although notified of the denial, the veteran did not initiate 
an appeal.

3.  Evidence received since the January 1987 rating decision 
is neither cumulative nor redundant of the evidence of record 
and raises a reasonable possibility of substantiating the 
claim for service connection for bilateral hearing loss.

4.  The veteran currently has bilateral hearing loss to an 
extent recognized as a disability for VA purposes.

5.  Right ear hearing loss was noted on entrance examination 
and was clearly and unmistakably shown not to be aggravated 
by service.

6.  Current left ear hearing loss is not shown to be related 
to events incurred during active service, including combat 
noise exposure.

7.  Service in the Republic of Vietnam has been verified; and 
exposure to an herbicide agent is presumed.

8.  Peripheral neuropathy, to include due to herbicide 
exposure, is not shown to be of service origin; acute or 
subacute peripheral neuropathy was not manifested to a 
compensable degree within one year of the date of last 
possible exposure on active military service, nor is any 
current peripheral neuropathy related to any incident of 
service.



CONCLUSIONS OF LAW

1.  The RO's January 1987 denial of service connection for 
hearing loss is final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 20.302, 20.1103 (2007).

2.  As evidence received since the RO's January 1987 denial 
is new and material, the criteria for reopening the veteran's 
claim for service connection for bilateral hearing loss are 
met.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2006); 38 C.F.R. 
§ 3.156(a) (2007).

3.  Bilateral hearing loss was not incurred or aggravated in 
service, nor may service incurrence of a sensorineural 
bilateral hearing loss be presumed.  38 U.S.C.A. §§ 1110, 
1112, 5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.303, 3.307, 3.309, 3.385 (2007).

4.  Peripheral neuropathy, to include acute and subacute 
peripheral neuropathy due to herbicide exposure, was not 
incurred in or aggravated by service nor may peripheral 
neuropathy be presumed to have been incurred during service.  
38 U.S.C.A. §§ 1101, 1110, 1116 (West 2002 & Supp. 2006); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled.  
In this case, the veteran's petition to reopen his claim for 
service connection for bilateral hearing loss and claim for 
entitlement to service connection for peripheral neuropathy 
were both received in July 2002.  He was notified of the 
provisions of the VCAA by the RO and AMC in correspondence 
dated in October 2002 and June 2006.  These letters notified 
the veteran of VA's responsibilities in obtaining information 
to assist the veteran in completing his claims, identified 
the veteran's duties in obtaining information and evidence to 
substantiate his claims, and requested that the veteran send 
in any evidence in his possession that would support his 
claims.  Thereafter, the claim was reviewed and a 
supplemental statement of the case was issued in October 
2007.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. 
Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006); Mayfield v. 
Nicholson (Mayfield II), 20 Vet. App. 537 (2006); Mayfield v. 
Nicholson (Mayfield III), 07-7130 (Fed. Cir. September 17, 
2007).

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (hereinafter "the Court") in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), found that the 
VCAA notice requirements applied to all elements of a claim.  
An additional notice as to this matter was provided in June 
2006.

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the U.S. Court 
of Appeals for Veterans Claims clarified VA's duty to notify 
in the context of claims to reopen. With respect to such 
claims, VA must both notify a claimant of the evidence and 
information that is necessary to reopen the claim and notify 
the claimant of the evidence and information that is 
necessary to establish entitlement to the underlying claim 
for the benefit that is being sought.  To satisfy this 
requirement, the Secretary is required to look at the bases 
for the denial in the prior decision and to provide the 
claimant with a notice letter that describes what evidence 
would be necessary to substantiate those elements required to 
establish service connection that were found insufficient in 
the previous denial.

A review of the October 2002 and June 2006 VCAA notice 
letters shows the RO and AMC identified the basis for the 
denial in the prior decision and provided notice that 
described what evidence would be necessary to substantiate 
that element or elements required to establish service 
connection for hearing loss that were found insufficient in 
the previous denial.  The Board finds the notice requirements 
pertinent to the issue on appeal addressed in this decision 
have been met.

The veteran has been made aware of the information and 
evidence necessary to substantiate his claims and has been 
provided opportunities to submit such evidence.  A review of 
the claims file also shows that VA has conducted reasonable 
efforts to assist him in obtaining evidence necessary to 
substantiate his claims during the course of this appeal.  
His service treatment records, private treatment records, and 
all relevant VA treatment records pertaining to his claimed 
disabilities have been obtained and associated with his 
claims file.  He has also been provided with VA medical 
examinations to address the etiology of his claimed hearing 
loss and peripheral neuropathy disabilities.  Furthermore, he 
has not identified any additional, relevant evidence that has 
not otherwise been requested or obtained.  The veteran has 
been notified of the evidence and information necessary to 
substantiate his claims, and he has been notified of VA's 
efforts to assist him.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  As a result of the development that has 
been undertaken, there is no reasonable possibility that 
further assistance will aid in substantiating his claims.

New and Material Evidence

In November 1986, the veteran filed a claim for service 
connection for hearing loss.

In a January 1987 rating decision, the RO denied the 
veteran's claim, noting that the veteran's hearing loss was 
not incurred in or aggravated by service.  Evidence of record 
included the veteran's service treatment records; statements 
from the veteran; an October 1986 private audiological 
evaluation from Dr. Bytell; and a December 1986 VA audio 
examination report.

Although notified of the January 1987 denial, the veteran did 
not initiate an appeal of this determination.  As such, that 
decision is final as to the evidence then of record, and is 
not subject to revision on the same factual basis.  See 38 
U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 20.302, 20.1103.

The veteran attempted to reopen his claim for service 
connection for hearing loss in July 2002.  This appeal arises 
from the RO's April 2002 rating decision that reopened the 
veteran's claim and denied entitlement to service connection 
for hearing loss on the basis that the veteran's hearing loss 
pre-existed service and was not shown to have been aggravated 
during service.  

Regardless of the RO's actions, the Board must still 
determine whether new and material evidence has been 
submitted.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 
2001) (reopening after a prior unappealed RO denial); Barnett 
v. Brown, 83 F.3d 1380 (Fed. Cir. 1996) (reopening after a 
prior Board denial); Wakeford v. Brown, 8 Vet. App. 237 
(1995) (VA failed to comply with its own regulations by 
ignoring issue of whether any new and material evidence had 
been submitted to reopen the veteran's previously and finally 
denied claims).

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  New evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  See 38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a) (2007).

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the 
last final denial on any basis to determine whether a claim 
must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 
(1996).  In this case, the last final denial of the claim was 
the January 1987 RO rating decision.  Furthermore, for 
purposes of the "new and material" analysis, the 
credibility of the evidence is presumed.  See Justus v. 
Principi, 3 Vet. App. 510, 512-513 (1992).

Evidence added to the claims file since the January 1987 
denial includes additional statements from the veteran, VA 
treatment records, private treatment records, a July 2002 
statement from a private audiologist, and VA examination 
reports dated in March 2003, April 2007, June 2007, and July 
2007.  VA and private medical records detailed findings of 
hearing loss.  A July 2002 statement, a private audiologist 
opined that the veteran's hearing loss started during 
service, had become progressively worse, and was indicative 
of noise exposure.  VA examination reports dated in March 
2003, April 2007, June 2007, and July 2007 reflected findings 
of a current bilateral hearing loss disability under 38 
C.F.R. § 3.385.  In April 2007, the examiner noted that the 
claims folder was not available for review, and declined to 
render an opinion as to the etiology of the hearing loss.  In 
a June 2007 VA examination report, the examiner opined that 
it was as likely as not that the veteran's hearing loss were 
the result of factors other than acoustic trauma during 
military service.  In addition, in the July 2007 VA 
examination report, the examiner diagnosed of bilateral 
hearing loss and opined that the veteran's current hearing 
loss was not the result of military noise exposure but most 
likely an aggregation of the pre-existing loss, the effects 
of civilian occupational noise exposure, and presbycusis.

This evidence is new in that it was not previously before 
agency decision makers at the time of the January 1987 
decision, and is not cumulative or duplicative of evidence 
previously considered.  This evidence is material, as it 
constitutes evidence which, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim, i.e., the relationship 
between the veteran's claimed current hearing loss with noise 
exposure during active service.  Consequently, this evidence 
raises a reasonable possibility of substantiating the 
veteran's claim for service connection for hearing loss.  
Under these circumstances, the Board concludes that the claim 
for entitlement to service connection for bilateral hearing 
loss must be reopened and re-adjudicated on the merits.

Service Connection

General Laws and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303.  Service connection may be established for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  See 38 C.F.R. § 3.303(d).

As a general matter, service connection for a disability on 
the basis of the merits of such claim is focused upon (1) the 
existence of a current disability; (2) the existence of the 
disease or injury in service, and; (3) a relationship or 
nexus between the current disability and any injury or 
disease during service.  See Cuevas v. Principi, 3 Vet. App. 
542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

In the case of a veteran who engaged in combat with the enemy 
in active service with a military, naval, or air organization 
of the United States during a period of war, the Secretary of 
VA shall accept as sufficient proof of service-connection of 
any disease or injury alleged to have been incurred in or 
aggravated by such service satisfactory lay or other evidence 
of service incurrence or aggravation of such injury or 
disease, if consistent with the circumstances, conditions, or 
hardships of such service, notwithstanding the fact that 
there is no official record of such incurrence or aggravation 
in such service.  See 38 U.S.C.A. § 1154(b) (West 2002); 38 
C.F.R. § 3.304(d) (2007).

VA's General Counsel has held in a precedent opinion that 
"the ordinary meaning of the phrase 'engaged in combat with 
the enemy,' as used in 38 U.S.C.A. § 1154(b), requires that a 
veteran participated in events constituting an actual fight 
or encounter with a military foe or hostile unit or 
instrumentality".  The determination as to whether evidence 
establishes that a veteran engaged in combat with the enemy 
must be resolved on a case-by-case basis with evaluation of 
all pertinent evidence and assessment of the credibility, 
probative value, and relative weight of the evidence.  See 
VAOGCPREC 12-99 (Oct. 18, 1999).

Pertinent case law also provides that 38 U.S.C.A. § 1154(b) 
does not create a presumption of service connection for a 
combat veteran's alleged disability, and that the veteran is 
required to meet his evidentiary burden as to service 
connection such as whether there is a current disability or 
whether there is a nexus to service which both require 
competent medical evidence.  See Collette v. Brown, 82 F.3d 
389, 392 (1996).

Service connection may be established under the provisions of 
38 C.F.R. § 3.303(b) when the evidence, regardless of its 
date, shows that a veteran had a chronic condition in service 
or during the applicable presumptive period.  In addition, 
organic diseases of the nervous system may be presumed to 
have been incurred or aggravated during service if they 
become disabling to a compensable degree within one year of 
separation from active duty.  See 38 U.S.C.A. §§ 1101, 1112; 
38 C.F.R. §§ 3.307, 3.309 (2007).

Every person employed in the active military, naval, or air 
service shall be taken to have been in sound condition when 
examined, accepted and enrolled for service, except as to 
defects, infirmities, or disorders noted at the time of the 
examination, acceptance and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated by such service.  See 38 U.S.C.A. §§ 1111, 1137 
(West 2002).

In July 2003, VA's General Counsel issued a precedent opinion 
holding that to rebut the presumption of soundness in 38 
U.S.C.A. § 1111, VA must show, by clear and unmistakable 
evidence, that the disease or injury existed prior to service 
and that the disease or injury was not aggravated by service.  
See VAOPGCPREC 3-2003 (July 16, 2003).  The claimant is not 
required to show that the disease or injury increased in 
severity during service before VA's duty under the second 
prong of this rebuttal standard attaches.  Id.

Intermittent or temporary flare-ups during service of a pre-
existing injury or disease do not constitute aggravation; 
rather, the underlying condition, as contrasted with 
symptoms, must have worsened.  See Hunt v. Derwinski, 1 Vet. 
App. 292, 297 (1991).  Accordingly, "a lasting worsening of 
the condition"--that is, a worsening that existed not only 
at the time of separation but one that still exists 
currently--is required.  See Routen v. Brown, 10 Vet. App. 
183, 189 n. 2 (1997); see also Verdon v. Brown, 8 Vet. App. 
529, 538 (1996).

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  See 38 C.F.R. §3.385 
(2007).

The Board points out, however, that the absence of in-service 
evidence of hearing loss is not fatal to a claim for service 
connection.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 
(1992).  Evidence of a current hearing loss disability (i.e., 
one meeting the requirements of 38 C.F.R. § 3.385, as noted 
above) and a medically sound basis for attributing such 
disability to service may serve as a basis for a grant of 
service connection for hearing loss.  See Hensley v. Brown, 5 
Vet. App. 155, 159 (1993).

The veteran is entitled to a presumption of service 
connection if he is diagnosed with certain enumerated 
diseases associated with exposure to certain herbicide 
agents.  See 38 C.F.R. §§ 3.307, 3.309 (2007); 38 U.S.C.A. § 
1116 (West 2002 & Supp. 2006).  A veteran who, during active 
military, naval, or air service, served in the Republic of 
Vietnam during the period beginning on January 9, 1962, and 
ending on May 7, 1975 shall be presumed to have been exposed 
during such service to an herbicide agent, unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service.

Acute and subacute peripheral neuropathy shall be service 
connected if the veteran was exposed to an herbicide agent 
during active service, even though there is no record of such 
disease during service, if the disease becomes manifest to a 
degree of 10 percent or more within a year after the last 
date on which the veteran was exposed to an herbicide agent 
during active military, naval, or air service.  See 38 C.F.R. 
§ 3.307(a)(6)(ii) (2007).

VA's Secretary has determined that a presumption of service 
connection based on exposure to herbicides used in the 
Republic of Vietnam during the Vietnam era is not warranted 
for any condition for which the Secretary has not 
specifically determined a presumption of service connection 
is warranted.  See 67 Fed. Reg. 42600-42608 (2002).

The U.S. Court of Appeals for the Federal Circuit (Federal 
Circuit) has also held that when a claimed disorder is not 
included as a presumptive disorder direct service connection 
may nevertheless be established by evidence demonstrating 
that the disease was in fact "incurred" during the service.  
See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

Finally, in a claim for service connection, the ultimate 
credibility or weight to be accorded evidence must be 
determined as a question of fact.  The Board determines 
whether (1) the weight of the evidence supports the claim, or 
(2) the weight of the "positive" evidence in favor of the 
claim is in relative balance with the weight of the 
"negative" evidence against the claim: the appellant 
prevails in either event.  However, if the weight of the 
evidence is against the appellant's claim, the claim must be 
denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Factual Background and Analysis

Bilateral Hearing Loss

The veteran contends he is entitled to service connection for 
bilateral hearing loss incurred as a result of noise exposure 
during active service.  

Service treatment records reflect that the veteran underwent 
a pre-induction examination in August 1965.  Pure tone 
thresholds, in decibels, were reported as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
45 (30)
45 (35)
45 (35)
80 (70)
85 (80)
LEFT
45 (30)
30 (20)
35 (25)
35 (25)
30 (25)

It was noted he had defective hearing that was not considered 
disqualifying. 

(NOTE: Prior to November 1967, audiometric results were 
reported in standards set forth by the American Standards 
Association (ASA). Those are the figures on the right of each 
column and are in parentheses. Since November 1, 1967, those 
standards have been set by the International Standards 
Organization (ISO)-American National Standards Institute 
(ANSI).  Therefore, in order to facilitate data comparison, 
the ASA standards (in parentheses) have been converted to 
ISO-ANSI standards.

In a February 1967 examination pure tone thresholds, in 
decibels, were reported as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
30
30
35
35
75
LEFT
25
30
30
35
30

It was noted on the report that ISO standards were used, 
thus, no conversion of the data is necessary.  On whispered 
and spoken voice testing, he had 15/15, bilaterally.  

In September 1969, the veteran underwent a separation 
examination.  Pure tone thresholds, in decibels, were 
reported as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
30
25
30
65
75
LEFT
30
25
30
25
25

It was noted he had bilateral hearing loss which was not 
considered disqualifying.

Private medical records from Dr. Bytell dated in the October 
1986 reflect impaired bilateral hearing.

In November 1986, the veteran filed a claim for VA benefits.  
He indicated he had been a mechanic and a helicopter gunner 
during service.  He further noted that his current hearing 
loss was due to helicopter "frequency vibrations".  He 
related that his hearing loss had been gradual and that he 
did not realize the extent of the loss until a September 1969 
examination (which was conducted at discharge).

A December 1986 VA examination report shows that the veteran 
reported that he had hearing trouble since being a Marine.  
He said his last military examination reflected he had a 
hearing loss which he did not have when he entered.  He said 
he had progressively worsening hearing loss.

On December 1986 VA audiological examination, pure tone 
thresholds, in decibels, were reported as follows:


HERTZ

500
1000
2000
3000
4000
AVG.
RIGHT
35
40
45
75
85
61
LEFT
30
35
30
40
45
38

Speech audiometry revealed speech discrimination ability of 
94 percent in the right ear and 96 percent in the left ear.  
It was concluded that the veteran had mild to moderately 
severe sensorineural hearing loss in the left ear at 500-8000 
Hertz, and mild to profound sensorineural hearing loss in the 
right ear at 500-8000 Hertz.

Private medical records, dated in 1996 and 1998, show the 
veteran received treatment for hearing problems.

An undated statement received in October 2002 from a private 
audiologist, E. Bohannon, reflects that the veteran first had 
hearing loss during his tour in Vietnam.  It was noted that 
noise from the rotors of helicopters caused his hearing loss.  
It was opined that hearing loss started during service and 
had become progressively worse.  It was noted that the 
configuration of the veteran's hearing loss was indicative of 
noise exposure.

On March 2003 VA audiological examination, pure tone 
thresholds, in decibels, were reported as follows:


HERTZ

500
1000
2000
3000
4000
AVG.
RIGHT
50
60
70
80
95
76
LEFT
50
55
65
65
80
66

Speech audiometry revealed speech discrimination ability of 
96 percent in the right ear and 100 percent in the left ear.  
It was concluded that the veteran had mild sloping to 
profound hearing loss in the right ear and mild sloping to 
severe hearing loss in the left ear.  Speech discrimination 
was described as excellent.

On April 2007 VA audiological examination, pure tone 
thresholds, in decibels, were reported as follows:


HERTZ

500
1000
2000
3000
4000
AVG.
RIGHT
55
55
70
75
90
73
LEFT
45
50
60
55
60
56

Speech audiometry revealed speech discrimination ability of 
94 percent in the right ear and 94 percent in the left ear.  
The examiner listed a diagnosis of right ear moderately 
severe sensorineural hearing loss from 500-1000 Hz, sloping 
to severe from 2000-3000 Hz, and profound at 4000 Hz.  Left 
ear sensorineural hearing loss was noted to moderate at 500-
1000 Hz and sloping to moderately severe from 2000-4000 Hz.

In a June 2007 addendum to the April 2007 VA audiological 
examination, the examiner indicated that she had received and 
reviewed the claims file.  It was further noted that the 
claims file indicated that the veteran entered military 
service with hearing loss in both ears that was listed as not 
considered disabling as well as showed that the veteran's 
bilateral hearing loss was essentially unchanged between the 
time of entrance into service and separation in 1969.  The 
examiner also noted that the veteran had reported 15 years of 
civilian occupational noise exposure, working on an assembly 
line.  Thereafter, the examiner opined that it was as likely 
as not that this veteran's hearing loss was the result of 
factors other than acoustic trauma during military service. 

On July 2007 VA audiological examination, pure tone 
thresholds, in decibels, were reported as follows:


HERTZ

500
1000
2000
3000
4000
AVG.
RIGHT
55
65
85
85
105
85
LEFT
55
60
65
60
65
63

Speech audiometry revealed speech discrimination ability of 
94 percent in the right ear and 94 percent in the left ear.  
The examiners, listed as two audiologists, diagnosed right 
ear moderately severe sensorineural hearing loss from 500-
1000 Hz, sloping to severe from 2000-3000 Hz, and profound at 
4000 Hz.  Left ear sensorineural hearing loss was noted to 
moderate at 500-1000 Hz and sloping to moderately severe from 
2000-4000 Hz.   The examiners opined that the veteran's 
current hearing loss was not the result of military noise 
exposure but most likely an aggregation of the pre-existing 
loss, the effects of civilian occupational noise exposure, 
and presbycusis.  Rationale to support this opinion included 
the fact that the veteran's service treatment records 
documented that there was no significant change in hearing 
occurred from the pre-existing hearing loss shown at the time 
of enlistment until separation from service as well as 
because no scientific evidence supports delayed onset of 
noise-induced hearing loss.

The veteran's service personnel records reflect that he 
served as a helicopter mechanic.  He is also in receipt of 
decorations that are indicative of combat service in Vietnam, 
to include the Combat Action Ribbon.  The Board accepts as 
credible the veteran's assertion of noise exposure in service 
as consistent with his established combat service.  See 38 
C.F.R. § 1154(b) (West 2002).  Audiological findings of 
record also clearly show that the veteran has a bilateral 
hearing loss disability for VA purposes, as defined by 38 
C.F.R. § 3.385.  That notwithstanding, considering the 
pertinent evidence of record in light above- noted legal 
authority, the Board finds that the record presents no basis 
for a grant of service connection for bilateral hearing loss, 
as further explained below.

Right Ear Hearing Loss

In this case, competent medical evidence of record shows that 
the veteran is not entitled to the presumption of soundness, 
as veteran's right ear hearing loss was shown to pre-exist 
entry into active service.  While service medical records 
indicate that the veteran was examined and accepted for 
active duty, defective hearing under 38 C.F.R. § 3.385 was 
noted on his August 1965 enlistment examination report.  
Further, in the June and July 2007 VA medical opinions, the 
examiners indicated, after a review of the claims file, that 
the veteran's hearing loss pre-existed service.

In an October 2002 statement, a private audiologist opined 
that the veteran's hearing loss started during active 
service.  This finding is clearly not supported by the 
medical evidence of record.  See Reonal v. Brown, 5 Vet. App. 
458, 460- 61 (1993) (a medical opinion based on an inaccurate 
factual premise has no probative value.)  The statement also 
does not address whether the veteran's right ear hearing loss 
existed prior to his entry into service or whether it was 
aggravated during service beyond the natural progress of the 
disease.  The Board finds this medical statement to be 
entitled to little probative value compared to the June and 
July 2007 VA medical opinions.  See Guerrieri v. Brown, 4 
Vet. App. 467, 470-71 (1993).     
In addition, the October 2002 private audiologist opinion is 
not shown to have been based on a review of the veteran's 
claims file.  See Elkins v. Brown, 5 Vet. App. 474, 478 
(rejecting medical opinion as "immaterial" where there was 
no indication that the physician reviewed the claimant's 
service medical records or any other relevant document that 
would have enabled him to form an opinion on service 
connection on an independent basis).

Competent medical evidence of record also clearly and 
unmistakably establishes that the veteran's right ear hearing 
loss was not aggravated by his period of active service.  In 
the June and July 2007 VA examination reports, the examiners 
repeated note that a review of the veteran's service 
treatment records showed that the veteran's hearing loss 
essentially remained unchanged during active service.  In the 
July 2007 VA examination report, the examiner further 
indicates that the veteran's hearing loss is not the result 
of military noise exposure but most likely an aggregation of 
the pre-existing loss, the effects of civilian occupational 
noise exposure, and presbycusis.  

Based on the foregoing, the Board finds that there is clear 
and unmistakable evidence that the veteran's right ear 
hearing loss pre-existed service and was not aggravated 
during active service.  Consequently, entitlement to service 
connection for right ear hearing loss is not warranted.

Left Ear Hearing Loss

The veteran's service medical records reveal that his hearing 
acuity of the left ear was consistently "normal" during 
active service, including at his August 1965 entrance 
examination and his September 1969 separation examination.  
It is noted that elevated findings were noted on a February 
1967 audiometric examination; however, such findings are 
isolated.

The first post-service medical evidence of left ear hearing 
loss was in 1986, over 15 years after his service discharge.  
More current medical evidence, including March 2003, April 
2007, and July 2007 VA examination reports, establishes a 
current hearing loss disability of the left ear for VA 
purposes under 38 C.F.R. § 3.385.  However, persuasive and 
probative medical evidence of record does not show that there 
is a medical relationship or nexus between current the 
veteran's current left ear hearing loss and events during 
active service, including combat noise exposure.

As in the aforementioned claim, the Board must conclude that 
the October 2002 opinion from a private audiologist, which 
relates current hearing loss to service, is based on an 
inaccurate factual premise and medical history.  As discussed 
in detail above, that opinion is of limited probative value.

By contrast, the opinions provided by examiners in a June 
2007 VA examination addendum and in July 2007 VA examination 
report are considered to be more probative on this issue.  
These VA examiners provided detailed opinions concerning the 
etiology of the veteran's hearing loss after thoroughly 
reviewing the veteran's claims file, as well as conducting an 
interview with, and evaluation of the veteran.  In a June 
2007 addendum to the April 2007 VA audiological examination, 
the examiner noted that the veteran had reported 15 years of 
post-service occupational noise exposure and opined that it 
was as likely as not that this veteran's hearing loss was the 
result of factors other than acoustic trauma during military 
service.  In the July 2007 VA examination report, examiners 
opined that the veteran's current hearing loss was not the 
result of military noise exposure but most likely an 
aggregation of the pre-existing loss, the effects of civilian 
occupational noise exposure, and presbycusis.  Thereafter, 
the examiners explained their opinions and supported them 
with references to the record.  

Based on the foregoing, the Board finds competent medical 
opinion evidence addressing the etiology of the veteran's 
current left ear hearing loss weighs against the claim.  
Consequently, entitlement to service connection for left ear 
hearing loss is not warranted.

Peripheral Neuropathy

The veteran contends he is entitled to service connection for 
peripheral neuropathy incurred as a result of herbicide 
exposure during active service.  

Service treatment records reflect that the veteran's 
neurological system was marked as normal in an August 1965 
pre-induction examination, a February 1967 examination, and a 
September 1969 separation examination.  A January 1987 VA 
compensation examination report also reflects findings of a 
normal neurological system.

Private medical records from Dr. Downey, dated from 2000 and 
2003, reflect that the veteran was diagnosed with and treated 
for peripheral neuropathy, sensory-axonal type, and 
neuropathic pain.

A June 2002 VA Agent Orange registry clinic note reflects 
that the veteran was diagnosed, 2 years earlier, as having 
peripheral neuropathy by Dr. Downey.  It was noted that the 
private physician had issued a statement indicating that the 
veteran had peripheral neuropathy of a sensory-axonal type.  
Following an examination, the impressions included peripheral 
neuropathy.  A November 2002 VA treatment note reflects that 
the veteran had peripheral neuropathy secondary to Agent 
Orange exposure.  An examination was not conducted.

In an April 2007 VA examination report and June 2007 addendum 
report, the veteran complained of numbness and paresthesias 
in his legs that began in the 1970s.  Physical examination 
findings revealed decreased sensation in the lower 
extremities, symmetric reflexes with preserved knee and ankle 
jerks, some hair loss on the distal aspects of his lower 
extremities, and somewhat antalgic ambulation related to 
chronic right lower back pain.  Nerve conduction velocity and 
electromyography (NCV/EMG) study findings dated in May 2007 
revealed evidence of bilateral abnormal H-reflexes as well as 
bilateral medial and plantar sensory nerve lesions and were 
noted to be consistent with some bilateral sensory 
neuropathy.  However, the examiner specifically indicated 
that he could not definitely say and that it was impossible 
for him to say whether the veteran's current neuropathy was 
related to Agent Orange exposure or not in this veteran. 

It is acknowledged that the veteran had Vietnam service and 
exposure to Agent Orange is to be presumed.  While acute and 
subacute peripheral neuropathy is a disability for which 
presumptive service connection is allowed according to 38 
C.F.R. § 3.309(e), there is no competent medical evidence of 
these conditions within a year of exposure to Agent Orange.  
Service treatment records show no complaints or findings of 
acute and subacute peripheral neuropathy, nor are these 
disabilities documented within one year following the 
veteran's last known exposure to herbicide agents.  Rather, 
his neurological system was consistently normal during active 
duty.  The claims file shows that he was first diagnosed as 
having peripheral neuropathy in 2000, several decades after 
his service discharge.

Further, to the extent the veteran has asserted peripheral 
neuropathy has been present since service, the medical 
evidence is wholly against this assertion, as the first 
medical documentation is over 25 years after service.  VA has 
also specifically determined that presumption of service 
connection based on exposure to herbicides used in Vietnam is 
not warranted for chronic persistent peripheral neuropathy.  
The basis for the conclusion is the analysis of countless 
scientific studies reviewed by the National Academy of 
Science (NAS).  See Notice, 68 Fed. Reg. 27630-27641 (2003).  
Thus, the preponderance of the evidence is against a finding 
that there was acute or subacute peripheral neuropathy 
manifest to a compensable degree within a year of the date of 
last possible exposure in service.  Therefore, service 
connection for peripheral neuropathy is not warranted on a 
presumptive basis as due to Agent Orange exposure.

The Board will proceed to evaluate the veteran's claim under 
the provisions governing direct service connection, 38 
U.S.C.A. § 1110 and 38 C.F.R. § 3.303.
As noted above, service treatment records do not show that 
the veteran had any findings, diagnoses, or treatment of 
peripheral neuropathy during active service.  Objective 
medical findings of peripheral neuropathy are first shown 
many years after separation from active service.  The Board 
also notes that the passage of many years between discharge 
from active service and the medical documentation of a 
claimed disability is a factor that tends to weigh against a 
claim for service connection.  See Maxson v. Gober, 230 F.3d 
1330, 1333 (Fed. Cir. 2000); Shaw v. Principi, 3 Vet. App. 
365 (1992).  

Significantly, persuasive and probative medical evidence of 
record also does not show that there is a nexus or medical 
relationship between the veteran's peripheral neuropathy 
diagnosed post-service and his presumed in-service herbicide 
exposure.

It is acknowledged that there is a November 2002 VA 
outpatient treatment record that reflects that the veteran 
has peripheral neuropathy which is secondary to Agent Orange 
exposure.  However, the basis for this statement is entirely 
unclear as an explanation and examination findings were not 
provided.  The probative value of this opinion is diminished 
by the fact that the conclusion is not supported by any 
medical rationale.  See Tirpak v. Derwinski, 2 Vet. App. 609 
(1992) (medical possibilities and unsupported medical 
opinions carry negligible probative weight). Significantly, 
the examiner also did not indicate that he had reviewed any 
of the veteran's records in rendering his opinion.  See 
Elkins v. Brown, 5 Vet. App. 474, 478 (rejecting medical 
opinion as "immaterial" where there was no indication that 
the physician reviewed the claimant's service medical records 
or any other relevant document that would have enabled him to 
form an opinion on service connection on an independent 
basis).

By contrast, the Board finds the most probative evidence to 
be the medical opinion rendered by the VA examiner the April 
2007 VA examination report with June 2007 addendum.  The 
examiner provided a detailed opinion concerning the etiology 
of the veteran's peripheral neuropathy after thoroughly 
reviewing the veteran's claims file, as well as conducting an 
interview with, and evaluation of the veteran.  Based on such 
review, the VA examiner opined that he could not definitively 
say that the veteran's current neuropathy was related to 
Agent Orange exposure or not.  

The Board finds that the probative value of the VA examiner's 
April and June 2007 opinions far outweighs the unsupported 
notation found in a November 2002 VA medical record.  
Considering the evidence of the record in light of the 
governing legal authority, the Board concludes that a 
preponderance of competent medical evidence of record 
establishes that service connection for peripheral neuropathy 
is not warranted.

Both Claims

The Board also has considered the assertions the veteran has 
advanced on appeal in written statements and during his VA 
examinations.  However, the veteran cannot establish a 
service connection claim on the basis of his assertions, 
alone.  While the Board does not doubt the sincerity of the 
veteran's belief that he has a current hearing loss and 
peripheral neuropathy disabilities that are associated with 
military service, these claims turn on a medical matter-the 
relationship between a current disability and service.  
Questions of medical diagnosis and causation are within the 
province of medical professionals.  See Jones v. Brown, 7 
Vet. App. 134, 137-38 (1994).  As a layperson without the 
appropriate medical training or expertise, the veteran simply 
is not competent to render a probative (i.e., persuasive) 
opinion on such a medical matter.  See Bostain v. West, 11 
Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 
183, 186 (1997) ("a layperson is generally not capable of 
opining on matters requiring medical knowledge").  
Consequently, the veteran's assertions regarding diagnosis 
and/or etiology of his hearing loss and peripheral neuropathy 
simply do not constitute persuasive evidence in support of 
the claims.

For the foregoing reasons, the claims for service connection 
for bilateral hearing loss and peripheral neuropathy must be 
denied.  In arriving at the decision to deny the claims, the 
Board has considered the applicability of the benefit-of-the-
doubt doctrine.  However, as the preponderance of the 
evidence is against the claims, that doctrine is not 
applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53- 56 (1990).


ORDER

New and material evidence has been received in order to 
reopen a claim for entitlement to service connection for 
bilateral hearing loss.

Entitlement to service connection for bilateral hearing loss 
is denied.

Entitlement to service connection for peripheral neuropathy 
is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


